Citation Nr: 1116194	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont and issued by the Detroit VARO.  The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the Detroit VARO in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

VA's duty to assist the Veteran includes obtaining relevant treatment records, including private treatment records (38 C.F.R. § 3.159(c)(1) (2010)) and VA or other records in Federal custody (38 C.F.R. § 3.159(c)(2) (2010)).

In this case, the Veteran reported during his September 2008 VA spine examination that he was presently seeing "Dr. Alviar" for his lumbar spine condition and radicular pain.  During his May 2010 hearing, he reported being treated by a VA doctor, who had established work "restrictions" for him.  The claims file currently contains no private outpatient records from the named doctor, however, and there are no VA outpatient reports of record.  

In light of this reported treatment, efforts must be made to obtain corresponding records.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran, with a request that he identify all post-service treatment for his claimed low back disorder from both VA and non-VA treatment providers.  Specifically, the Veteran should provide more information about treatment from "Dr. Alviar" and should also provide details as to the location and dates of his reported VA outpatient treatment.  

For all non-VA treatment providers, a signed release form (with full address information) should be requested.

2.  After securing any necessary release forms, all records of relevant medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  

If the search for such records has negative results, documentation to that effect must be included in the claims file.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


